Matter of Ghassem T. v Kevin T. (2019 NY Slip Op 01653)





Matter of Ghassem T. v Kevin T.


2019 NY Slip Op 01653


Decided on March 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2019

Renwick, J.P., Manzanet-Daniels, Tom, Kahn, Gesmer, JJ.


8624

[*1]In re Ghassem T., Petitioner-Respondent,
vKevin T., Respondent-Appellant.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.

Order, Family Court, New York County (J. Machelle Sweeting, J.), entered on or about April 11, 2017, which, after a hearing, found that respondent son committed the family offenses of harassment in the second degree and criminal mischief in the fourth degree, and issued a one year order of protection in favor of petitioner father, unanimously modified, on the law, to vacate the finding that respondent committed acts constituting criminal mischief in the fourth degree, and otherwise affirmed, without costs.
A fair preponderance of the evidence established that respondent committed acts which constituted the family offense of harassment in the second degree (see Penal Law § 240.26[3]; McGuffog v Ginsberg, 266 AD2d 136 [1st Dept 1999]; Family Ct Act § 832). There exists no basis to disturb the court's credibility determinations (see Matter of Peter G. v Karleen K., 51 AD3d 541 [1st Dept 2008]).
The evidence, however, failed to support a finding that respondent committed acts constituting criminal mischief in the fourth degree (see Penal Law § 145.00[1]). The property respondent allegedly damaged had been gifted to him by petitioner (see People v Bertone, 16 AD3d 710, 711-712 [3d Dept 2005], lv denied 5 NY3d 759 [2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 7, 2019
CLERK